728 N.W.2d 868 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Phillip Drew MITCHELL, Defendant-Appellant.
Docket No. 132523. COA No. 265290.
Supreme Court of Michigan.
April 4, 2007.
On order of the Court, the application for leave to appeal the October 31, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*869 MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would remand for resentencing.